Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. JAMES K. FOLKER on 05/13/2021 (interview summery is attached to this paper).

Cancel New Method claims 8-9.
Claim 1, "A wafer jig for use during an inspection process of a mark reading mechanism" to --A wafer jig, the wafer jig configured to be used during an inspection process of a mark reading mechanism--.
Claim 3, "the each of the at least one additional wafer piece" is amended to --each of the at least one additional wafer pieces--.

Reason for Allowance
Claims 1-7 are allowed.
Claim 1 is allowed for disclosing “the wafer jig configured to be used during an inspection process of a mark reading mechanism” and “the device wafer includes a plurality of devices thereon and the identification mark is not in contact with any of the devices”. These limitations with other claimed 
The closest prior art to the claimed invention of claim 1 is Zuo et al. (US Publication No. 2015/0079734).
In system of Zuo et al. (see rejection of claim 1 in previous Non-Final Office Action) the wafer jig (34’) is not configured to be used during an inspection process of a mark reading mechanism and the identification mark (package ID 24) is in contact with device die 22 and therefore does not teach the identification mark is not in contact with any of the devices.
Claims 2-7 are allowed due to dependency on allowed claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464.  The examiner can normally be reached on Monday-Thursday 5:30am-4:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/MAHDI H NEJAD/Examiner, Art Unit 3723